ACCEPTED
FILED                                                                                                           04-16-00529-CV
8/25/2016 2:56:49 PM                                                                                FOURTH COURT OF APPEALS
Donna Kay McKinney
Bexar County District Clerk                     04-16-00529-CV                                           SAN ANTONIO, TEXAS
                                                                                                           8/31/2016 1:40:52 PM
Accepted By: Consuelo Gomez                                                                                      KEITH HOTTLE
                                                                                                                         CLERK

                                             CAUSE NO. 2013-CI-13132

             WIESLAWA TWOREK                                 §                  IN THE     FILED INCOURT
                                                                                        DISTRICT
                                                                                     4th COURT OF APPEALS
                                                             §                      SAN ANTONIO, TEXAS
                                                                                   08/31/2016 1:40:52 PM
             VS.                                             §               OF BEXAR  COUNTY TEXAS
                                                                                      KEITH E. HOTTLE
                                                             §                              Clerk
             CHARLES BORKERT, PENELOPE                       §
             STURM-BORKERT, AND ALAMO                        §
             TURF FARMS, INC.                                §                 57TH JUDICIAL DISTRICT

                                 DEFENDANTS’ AMENDED NOTICE OF APPEAL

                     Defendants CHARLES BORKERT, PENELOPE STURM-BORKERT and ALAMO

             TURF FARMS, INC. desire to appeal from the Final judgment signed by the Honorable Judge

             Antonia Arteaga in the above-referenced cause on July 6, 2016. This appeal is taken to the

             Fourth Court of Appeals at San Antonio, Texas. This is neither an accelerated appeal, nor is it a

             parental termination or child protection case, as defined in Texas Rule of Appellate Procedure

             28.4.

                                                             Respectfully submitted,

                                                             /s/ Brandy Wingate Voss
                                                             Brandy Wingate Voss
                                                             State Bar No. 24037046
                                                             Law Offices of Brandy Wingate Voss, PLLC
                                                             820 E. Hackberry Ave.
                                                             McAllen, TX 78501
                                                             (956) 688-9033
                                                             (956) 331-2230
                                                             brandy@brandyvosslaw.com

                                                             Appellate Counsel for Charles Borkert,
                                                             Penelope Sturm-Borkert, and Alamo Turf
                                                             Farms, Inc.



                                                            1
                               CERTIFICATE OF SERVICE

       By my signature above, I certify that on the 25th day of August 2016, a true and correct
copy of the foregoing document was served on the following parties by electronic mail and/or
facsimile as follows:

Richard Corrigan
1920 Nacogdoches Road, Suite 100
San Antonio, Texas 78209
Fax: (210) 824-3009
e-mail: rpclaw@sbcglobal.net
Counsel for Wieslawa Tworek

                                                                      /s/ Brandy Wingate Voss
                                                                          Brandy Wingate Voss




                                              2